DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, 1-11 in the reply filed on 5/2/2022 is acknowledged.  Claims 4 and 12-20 are withdrawn.

Information Disclosure Statement
3.	The SIX information disclosure statement (IDS) submitted were filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 7 is objected to because of the following informalities:  Punctuation errors (extra commas).  Appropriate correction is required.





Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no R group present in claim 1 to further limit and therefore indefinite.  Correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-3, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2018/0179332 A1) to Priedeman, Jr.  (hereinafter Priedeman).
Priedemen is directed toward three dimensional objects comprising a voxel.  Priedemen discloses at paragraph [0001] that the polymer is formed by computer additive manufacture system for printing three-dimensional (3D) part, (in computer-based modeling or graphic simulation) each of an array of elements of volume that constitute a notional three-dimensional space, especially each of an array of discrete elements into which a representation of a three-dimensional object is divided is the definition of a voxel that the reference discloses a shape formed by a polymer.  Priedemen discloses at paragraph [0005] that a water dispersible sulfopolymer is used a sacrificial support material.  Priedemen discloses at paragraph [0009] that the water dispersible sulfopolymer has a charge density of at least 0.4 mEq/g, which reads on Applicants range of 0.01 to 0.7 mEq/g.  Priedemen discloses at paragraph [0086] that the sulfopolymer is an ionic monomer that has a charge density of 0.4 to 0.7 mEq/g.  Priedemen discloses at paragraph [0087] that sodium or lithium salts of 5-sodiosulfoisophthalic acid is used that reads on Applicants elected species of Applicants elected species of ionic monomer.  Priedemen discloses at paragraph [0087] that sodium or lithium salts of 5-sodiosulfoisophthalic acid is used and can be condensation reacted with other compounds.  Priedemen discloses at paragraph [0089] that the sulfomonomer may be reacted with dicarboxylic acid compounds.  Priedemen discloses at paragraph [0039] that the water dispersible 3D object may be combined with additive and fillers, where an obvious additive is a colorant and a plasticizer acts as a stabilizer.   Priedemen discloses at paragraph [0104] that PEG can be at least 1000, but higher MW PEG has advantages.  Priedemen discloses at paragraph [0100] that the ethylene glycol component may have from 4 to 800 carbon atoms (up to 9600) that reads on a polyol having at least 2,000 g/mol.  Priedemen discloses at paragraph [0038] that it can be used for printing of dissolvable 3D parts, which would be obvious to include colored consumer products. 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Priedemen to produce a three dimensional  object comprising a voxel that forms a prima facie case of obviousness that reads on claims 1-3, 5-7 and 10-11.

Allowable Subject Matter
10.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  The water dispersible part does not include having a perfume that may be encapsulated.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766